Citation Nr: 1042344	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-12 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for sinusitis.

2.  Entitlement to a compensable rating for hearing loss.

3.  Entitlement to service connection for a disability 
characterized by right hip pain, including as secondary to 
degenerative disc disease (DDD) of the thoracolumbar spine status 
post (s/p) fracture S-1 with spinal stenosis.

4.  Entitlement to service connection for a disability 
characterized by left hip pain, including as secondary to DDD of 
the thoracolumbar spine s/p fracture S-1 with spinal stenosis.

5.  Entitlement to service connection for a disability 
characterized by right ankle and foot pain.

6.  Entitlement to service connection for a disability 
characterized by left ankle and foot pain.

7.  Entitlement to service connection for residuals of a fracture 
of the Veteran's right little finger.

8.  Entitlement to service connection for residuals of sebaceous 
cysts on the gonads, including scars.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran requested a hearing before a 
member of the Board.  However, the Veteran failed to appear for 
his hearing.  Therefore, his request is deemed withdrawn.  38 
C.F.R. § 20.704(d).

Additionally, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 9 
(2009), the Board has broadened this issues listed on the title 
page to better reflect the contentions of the Veteran.  

The issues of entitlement to service connection for a disability 
characterized by right hip pain, including as secondary to DDD of 
the thoracolumbar spine status s/p fracture S-1 with spinal 
stenosis; entitlement to service connection for a disability 
characterized by left hip pain, including as secondary to DDD of 
the thoracolumbar spine s/p fracture S-1 with spinal stenosis; 
entitlement to service connection for a disability characterized 
by right ankle and foot pain; entitlement to service connection 
for a disability characterized by left ankle and foot pain; 
entitlement to service connection for residuals of a fracture of 
the Veteran's right little finger; and entitlement to service 
connection for residuals of sebaceous cysts on the gonads, 
including scars are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's sinusitis was not shown to be productive of at 
least one incapacitating episode per year requiring prolonged 
antibiotic treatment or at least three non-incapacitating 
episodes characterized by headaches, pain, and purulent discharge 
or crusting.

2.  The Veteran's hearing loss was not shown to be productive of 
more than a Level II impairment of hearing in the right ear and a 
Level I impairment of hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for sinusitis were not 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.97, Diagnostic Code 6513 (2010).

2.  The criteria for a compensable rating for hearing loss were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in May 2007, prior to 
the initial adjudication of the claims at issue herein, which 
explained VA's duty to assist the Veteran with obtaining evidence 
in support of his claims.  It also explained that, in order to 
receive a higher rating for his service connected disabilities, 
the Veteran needed to show that they got worse, explained the 
manner whereby VA determines disability ratings pursuant to the 
rating schedule that is set forth at 38 C.F.R. Part 4, and 
explained how VA assigns effective dates for ratings.  

Additionally, in May 2008 the Veteran was sent another letter 
that set forth the specific criteria for rating hearing loss 
disabilities and sinusitis.  His claims were thereafter 
readjudicated, most recently in a September 2009 supplemental 
statement of the case (SSOC).    

In addition to its duties to assist the claimant, VA also must 
make reasonable efforts to assist him or her with obtaining the 
evidence that is necessary to substantiate his or her claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In connection with the current appeal, VA has of 
record evidence including service treatment records, VA treatment 
records, and the written contentions of the Veteran.  

The Veteran was also provided a VA examination of his sinuses as 
well as two VA examinations of his hearing.  The VA examination 
of the Veteran's sinuses addressed all of the symptoms of the 
Veteran's sinus disability and was therefore adequate for rating 
purposes.  

The VA audiological examinations were likewise adequate.  They 
reported audiometric findings and speech discrimination test 
results as well as documented the functional impairments of the 
Veteran's hearing problem as required by Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  The reports of both of the VA 
audiological examinations acknowledged that the Veteran reported 
difficulty hearing and understanding conversations in the 
presence of background noise.  Thus, "the examiner[s] did elicit 
information from the appellant concerning the functional effects 
of his disability.  That is all the applicable regulatory 
provisions require." Id at 455. See also 38 C.F.R. §§ 4.1, 4.2, 
4.10.   

For the reasons set forth above, the Board finds that VA 
satisfied its duties pursuant to the VCAA in this case.
 
II. Increased Rating

The Veteran contends that his sinusitis and hearing loss are more 
severe than is encompassed by the 0 percent ratings that are 
currently assigned for each of these disabilities.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

	(a)  Sinusitis

While the Veteran contends that his sinusitis should be 
productive of a rating higher than 0 percent, he did not make any 
specific contentions about his symptoms an any of the documents 
that he submitted in support of his claim.  

A treatment record from December 2006 reflects that the Veteran 
was seen for sinus congestion and pain/tenderness of the sinus 
region that onset two to three days prior.  He had some postnasal 
drip and some nasal congestion, a mild frontal headache, and 
heaviness in the frontal sinus areas.  He was noted to have a 
prior medical history of recurrent sinus infections.  There was 
minimal sinus area tenderness, fair breath sounds, and clinically 
no focal findings or evidence of bronchospasm.  The assessment 
was recurrent sinusitis and the Veteran was prescribed an 
antibiotic and an over the counter nasal decongestant.  
Otherwise, the Veteran's VA treatment records do not show 
complaints of, or treatment for, additional episodes of sinus 
trouble during the period at issue herein.

At his March 2009 VA examination the Veteran reported that he 
used flunisolide nasal spray once daily to treat his symptoms.  
He described seasonal nasal allergies.  His symptoms consisted of 
nasal congestion, watery eyes, and sneezing.  He did not have any 
current sinus symptoms.  There was no history of incapacitating 
or non-incapacitating episodes of sinusitis.  There was no 
breathing difficulty and no speech impairment.  There was no 
evidence of sinus disease.  There were no signs of nasal 
obstruction, nasal polyps, septal deviation, permanent 
hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, 
deformity of the nose, or evidence of a granulmatous infection.  
The Veteran was noted to have a very thick neck and the examiner 
was able to transluminate the maxillary and frontal sinuses well.  

X-rays of the Veteran's sinuses did not show any abnormal 
opacities, fluid levels, or mucoperiosteal thickening.  The 
Veteran's sinuses were well aerated.  The bony walls were intact.  
The nasal septum was midline.  The sella turcica was normal in 
size and shape.  There were no metallic densities or soft tissue 
calcifications.  

The examiner found no radiographic evidence of sinusitis or 
residuals of sinusitis.  Sinusitis was not assessed to have any 
effect on the Veteran's usual daily activities.  

The Veteran's sinusitis is rated pursuant to the general rating 
formula for sinusitis that is set forth in 38 C.F.R. § 4.97.  A 0 
percent rating is assigned for sinusitis that is detected by x-
ray only.  A 10 percent rating applies when a Veteran experiences 
1 or 2 incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment or has 3 to 
6 non-incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating applies when a Veteran experiences 3 or more 
incapacitating episodes per year of sinusitis requiring prolonged 
antibiotic treatment, or has more than 6 non-incapacitating 
episodes per year of sinusitis.  A 50 percent rating applies 
following radical surgery with chronic osteomyelitis or when a 
Veteran experiences near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus and 
purulent discharge or crusting after repeated surgeries.  

The evidence does not show that the Veteran meets the criteria 
for a compensable rating for his sinusitis.  There was no 
reported history of either incapacitating or non-incapacitating 
episodes of sinusitis at the VA examination and the Veteran 
sought treatment for sinus problems on only one occasion during 
the period at issue herein.  There were no objective findings of 
sinusitis at the March 2009 examination, although the Veteran did 
have some seasonal allergy symptoms.  Sinusitis was not visible 
on x-ray.  The Veteran did not contend that he experienced 
incapacitating or non-incapacitating episodes of sinusitis during 
the applicable rating period.  There is no evidence that the 
Veteran experienced at least 1 incapacitating episode of 
sinusitis per year of at least 3 non-incapacitating episodes of 
sinusitis per year at any time during the applicable rating 
period.

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  The Veteran's symptoms 
are fully contemplated by the rating schedule.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, an increased rating for sinusitis is denied.

	(b)  Hearing loss

The Veteran did not make any specific contentions concerning his 
hearing loss in any of the documents that he submitted in 
connection with his claim.  However, at his VA examinations he 
reported that he had difficulty hearing and understanding 
conversations in the presence of background noise.  The Veteran's 
VA treatment records reflect that he was provided with hearing 
aids as a result of his hearing loss.

Evaluations of hearing loss range from non-compensable to 100 
percent.  This is based on impairment of hearing acuity as 
measured by the results of pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz and the Maryland 
CNC controlled speech discrimination test.  

To determine the degree of disability from service-connected 
hearing loss, the rating schedule sets forth eleven auditory 
acuity levels ranging from Level I for essentially normal hearing 
to Level XI for profound deafness.  These are set forth in Table 
VI. 38 C.F.R. § 4.85.

If the examiner certifies that the use of speech discrimination 
testing is inappropriate due to language difficulties, 
inconsistent speech discrimination scores, or an exceptional 
pattern of hearing impairment as defined by 38 C.F.R. § 4.86, a 
level ranging from Level I to Level XI is assigned utilizing pure 
tone threshold testing alone pursuant to Table VIA.  38 C.F.R. § 
4.85.  

The Veteran's hearing was first examined by VA in connection with 
this claim in June 2007.  At that time, the Veteran reported that 
he had the most difficulty hearing and understanding 
conversations in the presence of background noise.  Thus, this 
was his greatest functional impairment from his hearing loss.  
Martinak, 21 Vet. App. at 455.  

At that time, pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
30
40
60
70
LEFT
25
50
65
75

The average pure tone threshold in decibels was 50 for the right 
ear and 54 for the left ear.  The Veteran's best speech 
recognition ability was 96 percent in the right ear and 100 
percent in the left ear.  The audiologist diagnosed mildly 
impaired hearing through 2000 Hertz in the right ear and 1500 
Hertz in the left ear.  There was severe high frequency 
sensorineural hearing loss bilaterally.  Word recognition scores 
were excellent bilaterally.  The Veteran did not meet the 
criteria for an exceptional pattern of hearing loss as that term 
is defined in 38 C.F.R. § 4.86.   

Applying 38 C.F.R. § 4.85, Table VI, this yields a Level I 
hearing impairment in the right ear and a Level I hearing 
impairment in the left ear.  Applying 38 C.F.R. § 4.85 Table VII, 
this yields a noncompensable evaluation.  

The Veteran's hearing was reevaluated by VA in March 2009.  The 
Veteran again reported that his situation of greatest difficulty 
was hearing and understanding conversations in the presence of 
background noise.  Thus, this was his greatest functional 
impairment from his hearing loss.  Martinak, 21 Vet. App. at 455

At that time, pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
25
30
50
75
LEFT
20
40
65
75

The average pure tone threshold in decibels was 45 for the right 
ear and 50 for the left ear.  The Veteran's best speech 
recognition ability was 88 percent in the right ear and 96 
percent in the left ear.  The audiologist diagnosed the Veteran's 
hearing as being within normal limits to 1000 Hertz, sloping to a 
mild to severe high frequency sensorineural hearing loss.  Word 
recognition scores were good bilaterally.

Applying 38 C.F.R. § 4.85, Table VI, this yields a Level II 
hearing impairment in the right ear and a Level I hearing 
impairment in the left ear.  Applying 38 C.F.R. § 4.85 Table VII, 
this yields a noncompensable evaluation.  

Thus, both of the VA audiological evaluations yielded results 
consistent with a noncompensable evaluation of the Veteran's 
hearing loss, and there is no other documentation reflecting that 
he has a more severe hearing impairment.  

This takes into account the Veteran's report that he has 
difficulty hearing conversations in the presence of background 
noise.  Although audiological tests are held in sound controlled 
environments, the Court held that VA's policy to conduct 
audiometric testing in sound-controlled rooms is neither plainly 
erroneous nor otherwise inconsistent with VA's regulations 
concerning medical evaluations.  Martinak, 21 Vet. App. at 453.  
In any event, the Veteran has not made any specific contention 
that the audiometric tests that he was administered inaccurately 
reflected the severity of his hearing loss disability.

The Board also finds that the Veteran's symptoms did not present 
such an exceptional disability picture as to render the schedular 
rating inadequate at any time.  38 C.F.R. § 3.321(b).  See also 
Thun, 11 Vet. App. at 115.  His symptom of hearing loss is fully 
contemplated in the rating schedule.  

The Board considered the benefit of the doubt doctrine.  However, 
the weight of the evidence is against the Veteran's claim for a 
higher rating for his hearing loss.  See, e.g., 1 Vet. App. at 
55; 38 U.S.C.A. § 5107(b). 

ORDER

A compensable rating for sinusitis is denied.

A compensable rating for hearing loss is denied.


REMAND

The Veteran contends that he has a disability characterized by 
right hip pain, including as secondary to DDD of the 
thoracolumbar spine status s/p fracture S-1 with spinal stenosis; 
a disability characterized by left hip pain, including as 
secondary to DDD of the thoracolumbar spine s/p fracture S-1 with 
spinal stenosis; a disability characterized by right ankle and 
foot pain; a disability characterized by left ankle and foot 
pain; residuals of a fracture of his right little finger; and 
residuals of sebaceous cysts on the gonads

As to the Veteran's claims that he has disabilities that cause 
right and left hip pain, the record does not reflect that the 
Veteran was afforded a VA examination to determine the nature and 
etiology of any hip disorder that he may have.  The Veteran is 
competent to report that he experiences hip pain, a symptom that 
may be associated with a current disability of the hips.  
McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Moreover, it 
is plausible that there may be a relationship between any hip 
disorder that the Veteran may have and his service connected low 
back disorder.  Under these circumstances, the low threshold for 
the requirement to provide a VA examination that is set forth in 
McLendon was met.

With regard to the Veteran's foot/ankle disorder, while the 
record reflects that the Veteran was provided a VA examination in 
March 2009, the examiner relied on a July 2006 x-ray in 
determining that the Veteran did not have any degenerative 
changes to his ankles.  However, treatment records from June 2007 
indicate that the Veteran is currently treated for arthritis of 
his ankles.  A new examination is therefore necessary to address 
whether this disorder is in fact present at the current time and, 
if so, whether it is related to the Veteran's service.

Moreover, the record reflects that while the Veteran claimed 
service connection for an ankle disorder, in fact he is seeking 
service connection for a disorder that is productive of ankle and 
foot pain.  Accordingly, the Board expanded the issue to better 
reflect the Veteran's claim in accordance with Clemons.  The 
Board notes that the Veteran's service treatment records indicate 
that the Veteran had numerous complaints about foot pain in 
service and that his recent treatment records also reflect 
complaints of foot pain.  Under these circumstances, a medical 
opinion about the relationship of any foot or ankle disorder that 
the Veteran may have and a disease or injury in service is 
warranted.  

With respect to the Veteran's claim that he has residuals of a 
fracture of his right little finger, the Veteran's service 
treatment records do reflect that he fractured this finger in 
service.  While a VA examiner found no residuals of this 
fracture, the examiner noted that the Veteran had a mild valgus 
deformity of the distal interphalangeal (DIP) joint.  The 
examiner opined that this was most likely not related to the 
Veteran's in service fracture.  However, he did not provide any 
rationale for his opinion.  Thus, the opinion is inadequate and a 
new opinion is necessary that fully explains the examiner's 
rationale for his conclusion.  

Finally, with regard to the Veteran's claim that he has scars as 
residuals of cysts on his gonads, the Veteran's service treatment 
records reflect that he had cysts and an abscess in this area.  
While the Veteran received a VA skin examination, there is no 
indication that this area was examined.  The Veteran is capable 
of observing that he currently has scars on his gonads as this is 
something that is readily observable to a layperson.  Under these 
circumstances, the Veteran should be afforded a VA examination to 
determine whether he has any residual cysts or scars from cysts 
that may be related to the cysts that he experienced in service.  

Also, given the other action that is necessary in this case, more 
recent treatment records should be obtained.
 
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and 
ascertain all treatment that he received for 
his hips, feet and ankles, right little 
finger, and cysts or scars on his gonads 
since February 2009.  Based on the response 
of the Veteran, all identified treatment 
records should be obtained.  More recent VA 
treatment records should also be obtained.  
If records are identified but cannot be 
obtained then this circumstance, as well as 
the efforts that were made to obtain the 
records, should be documented in the claims 
file.  The Veteran should also be notified of 
VA's inability to obtain the records.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any bilateral hip disability that 
he may have.  All necessary tests and studies 
should be performed in connection with the 
examination.  If a disorder of the hips is 
diagnosed, the examiner should provide an 
opinion concerning whether the Veteran's hip 
disorder is at least as likely as not (at 
least 50 percent likely) either (a) the 
result of a disease or injury that occurred 
during the Veteran's service, or (b) was 
caused or aggravated by the Veteran's service 
connected DDD of the thoracolumbar spine s/p 
fracture S-1 with spinal stenosis.  The 
examiner must fully explain the rationale for 
his or her conclusions in his or her report.  
If the examiner is unable to provide the 
requested opinion, he or she must offer an 
explanation. 

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any ankle/foot disability that he 
may have.  All necessary tests and studies 
should be performed in connection with the 
examination.  If an ankle or foot disorder is 
diagnosed, then the examiner should provide 
an opinion as to whether it is at least as 
likely as not (at least 50 percent likely) 
that it was incurred during the Veteran's 
service.  In doing so, the examiner should 
specifically address whether the Veteran's 
current ankle or foot disability is related 
to the foot and ankle pain that he complained 
of in service.  The examiner must fully 
explain the rationale for his or her 
conclusions in his or her report.  If the 
examiner is unable to provide the requested 
opinion, he or she must offer an explanation. 

4.  The RO/AMC should contact the examiner 
who performed the March 2009 VA examination 
of the Veteran's right little finger, or a 
similarly situated examiner, and request that 
he provide a complete rationale for his 
conclusion that the Veteran's deformity of 
the DIP joint is most likely unrelated to the 
in-service fracture of the Veteran's little 
finger.  If the examiner is unable to provide 
the requested opinion, he or she must offer 
an explanation. 

5.  The Veteran should be afforded a VA 
examination to determine whether he currently 
has any residuals of the in-service cysts on 
his gonads, including current cysts or scars.  
If cysts or scars are present, these should 
be fully documented.  Additionally, the 
examiner should provide an opinion concerning 
whether it is at least as likely as not (at 
least 50 percent likely) that the cysts and 
scars are due to a disease or injury that 
occurred during the Veteran's service, 
including the cysts that he had during his 
service.  The examiner must fully explain his 
or her rationale in the report of 
examination.  If the examiner is unable to 
provide the requested opinion, he or she must 
offer an explanation. 

6.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determinations remain 
adverse to the Veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and given 
an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


